Case 9:17-cv-81225-RNS Document 129 Entered on FLSD Docket 06/05/2019 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida

  Kathleen Forbes and others,          )
  Plaintiffs,                          )
                                       )
  v.                                   ) Civil Action No. 17-81225-Civ-Scola
                                       )
  Wal-Mart Stores, Inc., Defendant.    )
            Order of Dismissal as to Plaintiff Judith Danneman Only
        The parties have dismissed this case with prejudice in accordance with
  Federal Rule of Civil Procedure 41(a)(1)(A)(ii), as to Plaintiff Judith Danneman
  only. (Joint Stip. for Dismissal with Prejudice, ECF No. 117.)
         The Court directs the Clerk to terminate Plaintiff Judith Danneman from
  this case. Otherwise, this case is to remain open.
        Done and ordered at Miami, Florida, on June 5, 2019.


                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
